NUMBER 13-19-00526-CV

                          COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


WILLIAM GILSON,                                                       Appellant,

                                           v.

THE CINCINNATI INSURANCE COMPANY,                                      Appellee.


                  On appeal from the 53rd District Court
                        of Travis County, Texas.



                      MEMORANDUM OPINION
            Before Justices Benavides, Longoria, and Tijerina
              Memorandum Opinion by Justice Benavides

      Appellant William Gilson filed a notice of appeal from a take-nothing summary

judgment rendered in favor of appellee, The Cincinnati Insurance Company, regarding
insurance coverage for an automobile collision. 1 We previously abated this appeal

pending the resolution of a separate action to enforce a settlement agreement between

the parties.

        Having resolved their dispute, the parties to this appeal have now filed a joint

motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1) (“In accordance with a motion

of appellant, the court may dismiss the appeal or affirm the appealed judgment or order

unless such disposition would prevent a party from seeking relief to which it would

otherwise be entitled.”). Pursuant to their agreement, the parties request that we tax the

costs against the party incurring same. See id. R. 42.1(d).

        The Court, having examined and fully considered the joint motion to dismiss the

appeal, is of the opinion that the appeal should be dismissed. See id. R. 42.1(a)(1).

Accordingly, we reinstate the appeal, grant the joint motion to dismiss, and dismiss the

appeal. As per the parties’ agreement, the costs will be assessed against the party

incurring same. See id. R. 42.1(d) (“Absent agreement of the parties, the court will tax

costs against the appellant.”). Having dismissed the appeal at the parties’ request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                                         GINA M. BENAVIDES
                                                                         Justice

Delivered and filed the
7th day of January, 2021.




        1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket equalization order issued by the Supreme Court of Texas. See Tex. Gov't Code Ann. § 73.001.



                                                    2